06/01/2022



                                                                                                  Case Number: DA 22-0063
         IN THE SUPREME COURT OF THE STATE OF MONTANA
  MICHAEL A. SANTACROCE,

                          Plaintiff/Appellee,                    Cause No. DA-22-0063
  vs.
                                                              ORDER GRANTING
  KENNITH G. FERRON,                                         APPELLANT’S SECOND
                                                            UNOPPOSED MOTION TO
                          Defendant/Appellant.              EXTEND OPENING BRIEF
                                                                  DEADLINE


        Having read and considered Appellant’s Second Unopposed Motion to Extend

Opening Brief Deadline and there appearing good cause therefore, the Motion is

hereby GRANTED.

        The filing deadline is extended as follows:

        Plaintiff’s Opening Brief Due                  July 1, 2022

        IT IS SO ORDERED.

        ELECTRONICALLY SIGNED AND DATED BELOW.




ORDER GRANTING APPELLANT’S SECOND UNOPPOSED MOTION TO EXTEND OPENING BRIEF DEADLINEElectronically signed by:
                                                                                             Mike McGrath
                                                                                Chief Justice, Montana Supreme Court
                                                                                             June 1 2022